Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       Non-Final Rejection 
 The Status of Claims:
Claims 21,23-25,27-28,34-35,61,64,67-77, 81 are pending. 
Claims 27-28, 61,64,67-77, 81 are rejected. 
Claims 21, 23-25, and 34-35 are allowable

DETAILED ACTION
1. 	Claims 21,23-25,27-28,34-35,61,64,67-77, 81 are under consideration in this Office Action.
 					       Priority 
2.	This application claims benefit of 62/741,270 10/04/2018 and claims benefit of62/853,904 05/29/2019 and claims benefit of 62/894,559 08/30/2019.

    Drawings
3.        The drawings filed on 10/03/2019 are accepted by the examiner. . 
        IDS
4.         The IDS filed on 2/11/2020 have been reviewed by the examiner 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  28, 61,64,67-77, and 81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 In claim 28, the phrase”  is administered in an amount sufficient to maintain said subject’s eGFR constant” is recited. This expression is vague and indefinite because the claim does not give out the dosage range for maintaining said subject’s eGFR constant.  An appropriate correction is required. 
In claims 61, 64, and 67-77, and 81, the phrase ”according to claim 1” is recited . This expression is improper because claim 1 has been canceled previously.  An appropriate correction is required. 




Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

5.	Claim 27 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 108614197. This is a statutory double patenting rejection.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claim(s) 27-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly  by Komers et al (WO 2018/071784 A1).

Komers et al discloses biphenyl sulfonamide compounds for the treatment of kidney diseases in the followings:
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(see page 4, lines 15-20) 
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(see page 18, lines 27-29)   

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(see page 69, lines 1-5)  These are identical with the claims. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        3/05/2021